Ex. 10.4
 
 
Sovereign Bank
17950 Preston Road, Suite 500
Dallas, TX 75252
 
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD TN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
 
DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
 
ASSIGNMENT OF LEASES AND RENTS,
 
FINANCING STATEMENT AND FIXTURE FILING
 
[SECOND LIEN]
 


 
STATE OF TEXAS                             §
§           KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF WILSON                      §
 
THAT, as of the 22nd day June, 2015, Lazarus Energy LLC, a Delaware limited
liability company (hereinafter called “Grantor”), whose mailing address is 801
Travis Street, Suite 2100, Houston, Texas 77002 in consideration of the debt and
trust hereinafter mentioned, does hereby GRANT, BARGAIN, SELL, TRANSFER, ASSIGN,
MORTGAGE, PLEDGE, HYPOTHECATE and CONVEY unto Robert Blount, Trustee
(hereinafter called “Trustee”), in trust, with a POWER OF SALE, for the use and
benefit of Holder (as defined below) all the following described property:
 
1. Real Property.  The real estate situated in Wilson County, Texas, which is
more particularly described in Exhibit “A” attached hereto and made a part
hereof by reference for all purposes, together with all buildings, structures,
and other improvements (such buildings, structures, and other improvements
(including the Expansion Improvements) being hereinafter sometimes called the
“Improvements”) now or hereafter situated thereon (such real estate, and
Improvements being hereinafter sometimes called the “Land”); as well as all
easements, appurtenances, tenements, hereditaments, privileges, franchises,
appendages, rights-of-way, and all other rights now or hereafter appurtenant or
otherwise related to the Land any portion thereof or used in connection
therewith or as a means of access thereto and/or egress therefrom or which are
otherwise of benefit thereto or to the users thereof; as well as all options to
purchase or lease all or any portion of the Land; as well as all other real
property rights and interests in the Land.
 
2. Fixtures and Personal Property.  The following personal property of Grantor,
wherever located, and now owned, or hereafter acquired or arising, including
Proceeds and Supporting Obligations, which are now, or at any time hereafter
are, a part of the Land; or situated in, on, or about the Land and utilized in
connection therewith; or delivered to the Land or acquired for use in connection
with the Land; or delivered to the Land or acquired for use or incorporation in
the construction of any improvements on the Land; or for the purchase of any
Goods to be used in connection with the construction, maintenance, operation or
use of any improvements on the Land:  Chattel Paper, including Tangible Chattel
Paper and Electronic Chattel Paper; Deposit Accounts; Documents; General
Intangibles, including Payment Intangibles, trademarks, trade names and symbols;
Goods, including Equipment, Fixtures, and Accessions, but excluding Inventory;
Instruments, including Promissory Notes; Proceeds; Records; Software; plans and
specifications for improvements to be placed on the Land; all permits, licenses,
franchises, certificates, and other rights and privileges obtained in connection
with the Land; all contract rights and contracts to which Grantor is a party or
with respect to any Property (including rights to enforce the same and receive
payments thereunder whether for goods or services rendered); all As-Extracted
Collateral and other substances which may be extracted from the Land, including
without limitation, oil and gas, all Hydrocarbon Property (as defined in this
Deed of Trust) including all General Intangibles, and all rights to payment
arising from Hydrocarbon Property extraction or oil and gas leases, including
all minerals, oil, and gas upon or after extraction and all rights to payment
arising therefrom, including but not limited to, royalties, rentals, and other
rights to payment from sale of extracted and nonextracted minerals, oil and gas:
and all renewals, replacements, and substitutions thereof and additions thereto
(all property described or referred to in this paragraph is sometimes called
“Accessories”).  Any capitalized term not otherwise defined herein shall have
the meaning accorded thereto in the Uniform Commercial Code, as now enacted and
hereinafter amended in the State of Texas.
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
3. Other Property.  (a) All rights, titles, interests and estates now owned or
hereafter acquired by Grantor in and to the oil and gas leases and/or oil, gas
and other mineral leases, all wellbore interests and other interests and estates
and the lands and premises covered or affected thereby (collectively called the
“Hydrocarbon Property”); (b) all other interest of every kind and character
which Grantor now has or at any time hereafter acquires in and to the property
described or referred to in paragraphs 1 and 2 preceding, including but not
limited to proceeds from the condemnation or threatened condemnation of the Land
and the proceeds of any and all insurance covering the Land, and all property
which is used in connection with the operation of the Land and Accessories; (c)
all deposits or other security or advance payments, including, without
limitation, rental and premium payments made by or on behalf of Grantor to
others with respect to (i) insurance policies relating to all or any part of the
properties encumbered by this Deed of Trust, (ii) utility service for all or any
part thereof, (iii) cleaning, maintenance, repair, or similar services for all
or any part of the properties encumbered by this Deed of Trust, (iv) refuse
removal or sewer service for all or any part of the properties encumbered by
this Deed of Trust, (v) rental of equipment, if any, used in the operation by or
on behalf of Grantor of all or any part of the properties encumbered by this
Deed of Trust, and (vi) parking or similar services or rights afforded to all or
any part of the properties encumbered by this Deed of Trust; and (d) all
permits, certificates, licenses, approvals and authorizations related to the
Property (as defined below) or any portion thereof or used in connection
therewith (except to the extent that the granting hereunder of Grantor’s right,
title and interest in any such permit, approval or authorization would violate
the terms thereof or of any Legal Requirement or would cause such permit,
approval or authorization to become void or voidable); and
 
4. Leasehold Estates.  In the event the estate of the Grantor in and to any of
the Property is a leasehold estate, this conveyance shall include, and the lien,
security interest, and assignment created hereby shall encumber and extend to
all other further or additional title, estates, interest, or rights which may
exist now or at any time be acquired by Grantor in or to the Property demised
under the lease creating such leasehold estate and including Grantor’s rights,
if any, to the Property demised under such lease and, if fee simple title to any
of such Property shall ever become vested in the Grantor such fee simple
interest shall be encumbered by this Deed of Trust in the same manner as if
Grantor had fee simple title to said Property as of the date of execution
hereof;
 
All properties, rights, and interests described or referred to in the preceding
paragraphs 1, 2, 3 and 4 are sometimes referred to collectively as the
“Property”.
 
TO HAVE AND TO HOLD the above-described Property, together with all improvements
thereon and all the rights, hereditaments, and appurtenances in anywise
appertaining or belonging thereto, unto Trustee, and his successors or
substitutes in this trust, and his and their assigns, against the claim or
claims of all persons claiming or to claim the same or any part thereof, forever
to secure the payment of the Obligations (as defined below) and to secure the
performance of the obligations of Grantor herein contained.  The Property is to
remain so specially mortgaged, affected and hypothecated unto and in favor of
Trustee for the benefit of Holder to secure payment of the Obligation (and the
performance of the obligations of Grantor herein contained) until full and final
payment or discharge of the Obligation and the termination of all commitments of
Holder under the Loan Documents.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Grantor, for Grantor and Grantor’s successors, hereby agrees to warrant and
forever defend, all and singular, the Property unto Trustee, and his successors
or substitutes in this trust, and Holder, and his and their assigns and
successors, in trust and for the uses and purposes hereinafter set forth,
forever.
 
Grantor hereby grants to Holder and its successors and assigns, a security
interest in the Property, and each and every part thereof, and in all proceeds
from the sale, lease, or other disposition thereof and in all sums, proceeds,
funds, and reserves described or referred to in Section 5.7, 5.8, and 5.9
hereof.  The security interest created hereby is specifically intended to cover
and include all Leases (as such term is defined in Section 4.1 hereof), together
with all the right, title, and interest of Grantor, as lessor thereunder,
including, without limiting the generality of the foregoing, the present, and
continuing right to make claim for, collect, receive, and receipt for any and
all of the rents, income, revenues, issues, and profits and monies payable as
damages or in lieu of rent and monies payable as the purchase price of the
Property or any part thereof or of awards or claims for money and other sums of
money payable or receivable thereunder howsoever payable, and to bring actions
and proceedings thereunder or for the enforcement thereof, and to do any and all
things which Grantor or any lessor is or may become entitled to do under the
Leases, provided, that this provision shall neither impair nor diminish any
obligation of Grantor under the Leases, nor shall any obligation be imposed upon
Holder.
 
ARTICLE I.
 
The Obligation
 
Section 1.1 Holder and Obligation.  This Deed of Trust (for sake of clarity, as
used herein, the expression “this Deed of Trust” shall mean this Deed of Trust,
Mortgage, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing) and all rights, title, interest, liens, security
interest, powers, and privileges created hereto or arising by virtue hereof, are
given to secure payment and performance of the following indebtedness,
obligations, and liabilities: (a) the Indebtedness evidenced by that certain
promissory note of even date herewith (the “Note”) executed by Lazarus Refining
& Marketing, LLC, a Delaware limited liability company (“Debtor”), payable to
the order of Sovereign Bank (“Holder”) whose mailing address for payments is
17950 Preston Road, Suite 500, Dallas, TX 75252, in the principal amount of
THREE MILLION AND NO/100 DOLLARS ($3,000,000.00) bearing interest as therein
specified, containing an attorney’s fee clause, interest and principal being
payable as therein specified, and finally maturing six (6) months from the date
of the Note; (b) all indebtedness, obligations, and liabilities arising pursuant
to the provisions of this Deed of Trust, the Note, any Guaranty or such other
documents evidencing, securing or pertaining to the indebtedness referred to in
subsection (a) of this Section 1.1, as shall from time to time be executed and
delivered to Holder by Debtor or Grantor, any guarantor or any other party, and
any other Loan Document (as defined in the Loan Agreement and used herein with
the same meaning); (c) all other and any additional debts, obligations, and
liabilities of every kind and character of Debtor and Grantor whether now or
hereafter existing in favor of Holder, regardless of whether such debts,
obligations, and liabilities be direct or indirect, primary, secondary, joint,
several, joint and several, fixed, or contingent; (d) any sums advanced or
expenses or costs incurred by the Trustee or Holder (or any receiver appointed
hereunder) that are made or incurred pursuant to, or permitted by, the terms
hereof, plus interest thereon at the rate herein specified or otherwise agreed
upon, from the date of the advances or the incurring of such expenses or costs
until reimbursed; and (e) any and all renewals, modifications, rearrangements,
continuations, restructuring, amendments, or extensions of all or any part of
the indebtedness, obligations, and liabilities described or referred to in
Subsections 1.1(a), 1.1(b), 1.1(c) and 1.1(d) preceding.  The word “Obligation”
or “Obligations”, as used herein, shall mean all of the indebtedness,
obligations, and liabilities described or referred to in Subsections 1.1(a),
1.1(b), 1.1(c) and 1.1(d) preceding and as described and referred to in this
subsection 1.1(e).  The word “Holder”, as used herein, shall mean the Holder
named in Subsection 1.1(a) above and all subsequent Holders of the Obligation at
the time in question.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
Section 1.2 Obligation; Future Advances.  This Deed of Trust is given by Grantor
to secure the Obligations, including indebtedness in the principal amount
outstanding from time to time under the Loan Agreement, the Note and the Loan
Documents.  Grantor, Trustee, and Holder expressly intend that this Deed of
Trust secure, and this Deed of Trust shall secure, a line of credit and other
additional amounts advanced, from time to time, or other sums that may be
advanced or otherwise become due to Trustee and/or Holder under the Loan
Agreement, this Deed of Trust or any other Loan Document, or any extension,
renewal or modification thereof, including, without limitation, loans made on
demand, term or revolving credit basis.
 
ARTICLE II.
 
Certain Representations; Warranties, and Covenants of Grantor
 
Section 2.1 Warranties and Representations.  Grantor represents, warrants, and
undertakes that (a) Grantor has full right and authority to execute and deliver
this Deed of Trust; (b) unless specifically provided herein to the contrary,
Grantor has in its own right good and indefeasible title in fee simple to the
Property free from any encumbrance superior to the indebtedness hereby secured;
and (c) the representations and warranties set forth in Section 6 of the Loan
Agreement are true and correct as if set forth herein in their entirety, mutatis
mutandis.
 
Section 2.2 Covenants.  Grantor and Grantor’s successors and permitted assigns
hereunder, covenants, agrees, and undertakes to: (a) pay, or cause to be paid,
before delinquent, all taxes and assessments of every kind or character in
respect to the Property, or any part thereof, and from time to time, upon
request of Holder, to furnish to Holder evidence satisfactory to Holder of the
timely payment of such taxes and assessments and governmental charges;
(b) purchase policies of insurance with respect to the Property with such
insurers, in such amounts and covering such risks as shall be satisfactory to
Holder, including, but not limited to, (1) owner’s and contractors’ policies of
comprehensive general public liability insurance; (2) hazard insurance against
all risks of loss, including collapse, in an amount not less than the full
replacement cost of all Improvements, including the cost of debris removal, with
annual agreed amount endorsement and sufficient at all times to prevent Grantor
from becoming a co-insurer, such insurance prior to completion of the
Improvements to be in builder’s risk form on a non-reporting basis and including
coverage for all materials and equipment, wherever located, intended to be
installed in or utilized in the construction of the Improvements; (3) if the
Property is in a “Flood Hazard Area”, a flood insurance policy, or binder
therefor, in an amount equal to the principal amount of the Note or the maximum
amount available under the Flood Disaster Protection Act of 1973, and
regulations issued pursuant thereto, as amended from time to time, whichever is
less, in form complying with the “insurance purchase requirements” of that act;
(4) such policies of mortgagee’s title insurance insuring the validity and
priority of this Deed of Trust and any future renewals or extensions of this
Deed of Trust, including any such mortgagee’s title insurance which the Holder
may require during the term of the Obligation to supplement or replace any
mortgagee’s title policy earlier provided to Holder insuring the validity and
priority of this Deed of Trust; and (5) such other insurance, if any, as Holder
may reasonably require from time to time, or which is required by the Loan
Documents (including the insurance described in Exhibit E to the LE Loan
Agreement); (c) cause all insurance carried in accordance with Section 2.2(b) to
be payable to Holder as a mortgagee, to deliver the original policies of
insurance carried by each Lessee (as that term is hereinafter defined) for the
benefit of Grantor, and to cause all such policies to be payable to Holder as
its interest may appear; (d) pay, or cause to be paid, all premiums for such
insurance when due, furnish to Holder satisfactory proof of the timeliness of
such payments and deliver all renewal policies to Holder at least ten (10) days
before the expiration date of each expiring policy; (e) comply with all federal,
state, or municipal laws, rules, ordinances, and
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
regulations applicable to the Property and its ownership, use and operation,
including but not limited to maintenance of the Property in compliance with the
Americans with Disabilities Act of 1990, and comply with all, and not violate
any, easements, restrictions, agreements, covenants, and conditions with respect
to or affecting the Property or any part thereof; (f) at all times maintain,
preserve, and keep the Property in good repair, condition, and appearance, and
from time to time make all necessary and proper repairs, replacements, and
renewals, and not commit or permit any waste on or of the Property, and not do
anything to the Property that may impair its value; (g) with the exception of
those unpaid liens and bills that will be paid at the closing of the loan
evidenced by the Note, promptly pay all bills for labor and materials incurred
in connection with the Property and never permit to be created or to exist in
respect to the Property or any part thereof any lien or security interest even
though inferior to the liens and security interest hereof for any such bill, and
in any event never permit to be created or exist in respect to the Property or
any part thereof any other or additional lien or security interest on a parity
with or superior to any of the liens or security interest hereof; (h) at any
time, and from time to time, upon request of Holder, forthwith, execute and
deliver to Holder any and all additional instruments and further assurances, and
do all other acts and things, as may be reasonably necessary or proper, in
Holder’s reasonable opinion, to effect the intent of these presents, more fully
evidence, grant, preserve, protect and perfect the rights, titles, liens, and
security interests herein created or intended to be created and to protect the
rights, remedies, powers, and privileges of Holder hereunder; (i) from time to
time, upon request of Holder, promptly furnish to Holder financial statements
and reports and appraisals relating to the Grantor and the Property as required
in the Loan Documents; (j) continuously maintain Grantor’s existence and its
right to do business in Texas; (k) pay and perform all of the Obligation in
accordance with the terms thereof or of this Deed of Trust; (l) at any time any
law shall be enacted imposing or authorizing the imposition of any tax upon this
Deed of Trust, or upon any rights, titles, liens, or security interests created
hereby, or upon the Obligation, or any part thereof, timely pay all such taxes;
provided that, in the alternative, Grantor may, in the event of the enactment of
such a law, and must, if it is unlawful for Grantor to pay such taxes, prepay
the Obligation in full within sixty (60) days after demand therefor by Holder;
(m) at any time and from time to time, furnish promptly upon request of Holder a
written statement or affidavit, in such form as shall be reasonably satisfactory
to Holder, stating the unpaid balance of the Obligation and that there are no
offsets or defenses against full payment of the Obligation and the terms hereof,
or, if there are any such offsets or defenses, specifying them; (n) punctually
and properly perform all of Grantor’s covenants, duties, and liabilities under
any other security agreement, mortgage, deed of trust, collateral pledge
agreement, contract, or assignment of any kind now or hereafter existing as
security for or in connection with payment of the Obligation, or any part
thereof (each such security agreement being herein called “other security
instrument”); (o) allow Holder from time to time to inspect the Property and all
records relating thereto or to the Obligation, and to make and take away copies
of such records; (p) not cause or permit the Accessories, or any part thereof,
to be removed from the county and state where the Land is located, except items
of the Accessories which have become obsolete or worn beyond practical use and
which have been replaced by adequate substitutes having a value equal to or
greater than the replaced items when new; (q) not, without the prior written
consent of Holder, sell, trade, transfer, assign, or exchange or otherwise
dispose of (or suffer or permit any of the same to occur with respect to)
(1) any equity interests of Grantor or any person in direct or indirect control
of Grantor and (r) pay, or cause to be paid, any and all reasonable attorneys’
fees, filing fees and expenses incurred by Holder for the preparation and
recordation of any and all legal instruments which the Holder may require at the
time of the creation of this Obligation (including this Deed of Trust and/or any
and all other instruments which Lender may require in connection herewith) or
which Holder may require during the term of the Obligation.
 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
Section 2.3 Sale or Mortgage of the Property.  Except as expressly permitted by
Section 5.8 or 5.13 of the LE Loan Agreement, and except for the lien and
security interest created by this Mortgage and the other Liens permitted under
the Loan Documents, Grantor will not sell, convey, mortgage, pledge, or
otherwise dispose of or encumber the Property nor any portion thereof, nor any
of Grantor’s right, title or interest therein, without first securing the
written consent of Holder.
 
Section 2.4 Hazardous Waste Warranty and Representation of Grantor.  Grantor
represents and warrants that, with the exception of the matters revealed by the
Phase I and Phase II environmental assessments delivered pursuant to Loan and
Security Agreement, the following statements are true:
 
(1) No industrial activities that could have resulted in environmental
contamination of the Property have occurred on the Property to Grantor’s
knowledge, including without limitation, storage, treatment or disposal of
hazardous substances;
 
(2) no report, analysis, study or other document identifies any harmful or
friable asbestos or hazardous contaminants on the Property to Grantor’s
knowledge; and
 
(3) the Property contains no harmful or friable asbestos, hazardous wastes or
other hazardous substances to Grantor’s knowledge.
 
At its sole cost and expense Grantor shall comply with all federal, state and
local laws, regulations and orders with respect to the discharge and removal of
hazardous or toxic substances, pay immediately when due the cost of removal of
any such substances, and keep the Property free of any lien imposed pursuant to
such laws, regulation and orders.  In addition, Grantor shall not install or
permit to be installed in the Property any friable asbestos or any substance
containing asbestos and deemed hazardous by applicable federal, state and local
laws, regulations and orders.  In addition to the remedies set forth elsewhere
in the Deed of Trust or other collateral documents concerning the Obligation
herein secured as to default by Grantor, Holder may cause the Property to be
freed from the hazardous wastes, contaminants or asbestos, and in such event,
the cost of the removal shall be secured by this Deed of Trust, shall be payable
by Grantor on demand and shall bear interest at the default interest rate
provided in the Note from the date advanced until paid.  Grantor shall give to
Holder and its agents and employees access to the Property for such purpose, and
hereby grants to Holder a license to remove the hazardous wastes, contaminants
or asbestos from the Property.  Grantor shall indemnify, defend and hold Holder
harmless from and against any and all liability, loss or damage (including,
without limitation, reasonable attorneys’ fees and costs incurred in the
investigation, defense and settlement of claims) that Holder may incur as a
result of or in connection with the assertion against Grantor of any claim
relating to the presence or removal of any hazardous wastes, contaminants or
asbestos from the Property, or relating to compliance with any applicable
federal, state or local laws, regulations or orders relating thereto.
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
Grantor warrants and represents that to Grantor’s actual knowledge there are no
toxic wastes or hazardous substances in the building materials used to construct
the improvements located on the Property, and that Grantor shall indemnify and
hold Holder and Trustee harmless from any and all claims, costs or expenses
(including defense costs and reasonable attorneys’ fees) arising out of,
relating to or in any manner connected with the breach of any such warranty or
representation.  Further, Grantor shall indemnify and hold Holder and Trustee
harmless from any and all claims, costs or expenses (including defense costs and
reasonable attorneys’ fees) arising out of, relating to, or in any manner
connected with any toxic wastes, brought onto or made on the Property by
Grantor, its agents, employees, invitees, partners, or tenants, their agents,
employees or invitees.  Grantor agrees that any violation of Grantor’s
warranties in this paragraph will entitle Holder to specific performance or any
other remedy available at law and parties agree that any applicable statute of
limitations is hereby tolled from date of execution hereof until Holder has
actual knowledge of any such violation of warranty.
 
ARTICLE III.
 
Respecting Defaults and Remedies of Holder
 
Section 3.1 Default.  The term “default”, as used herein, shall mean the
occurrence of any Event of Default (as defined in the Loan Agreement).
 
Section 3.2 Holder’s Remedies Upon Default.  Upon a default, Holder may, at its
option, do any one or more of the following:
 
(a) If Grantor has failed to keep or perform any covenant whatsoever contained
in this Deed of Trust, Holder may, but shall not be obligated to any person to
do so, perform or attempt to perform said covenant, and any payment made or
expense incurred in the performance or attempted performance of any such
covenant shall be a part of the Obligation, and Grantor promises, upon demand,
to pay to Holder, at the place where the Note is payable, or at such other place
as Holder may direct by written notice, all sums so advanced or paid by Holder,
with interest from the date when paid or incurred by Holder at the rate provided
in the Note.  No such payment by Holder shall constitute a waiver of any
default.  In addition to the liens and security interest hereof, Holder shall be
subrogated to all rights, titles, liens, and security interest securing the
payment of any debt, claim, tax, or assessment for the payment of which Holder
may make an advance, or which Holder may pay.
 
(b) Unless otherwise modified herein, Holder may, without notice, demand, or
presentment, which are hereby waived by Grantor and all other parties obligated
in any manner whatsoever on the Obligation, declare the entire unpaid balance of
the Obligation immediately due and payable, and upon such declaration, the
entire unpaid balance of the Obligation shall be immediately due and
payable.  Grantor hereby waives all notices allowed by law, including without
limitation, demand, presentment, notice of dishonor, protest, notice of intent
to accelerate maturity and notice of acceleration.
 
(c) Holder may request Trustee to, and Trustee at Holder’s direction may,
proceed with foreclosure, and in such event Trustee is hereby authorized and
empowered, and it shall be his special duty, upon such request of Holder, to
sell the Property, or any part thereof, to the highest bidder or bidders for
cash, at the courthouse door of the county in the State of Texas wherein such
Land or any part thereof then subject to the lien hereof is situated; provided
that if such Land is situated in more than one county such sale of the Property,
or part thereof, may be made in any county in the State of Texas wherein any
part of the Land then subject to the lien hereof is situated.  Any such sale
shall be made at a public auction, between the hours of ten o’clock a.m. and
four o’clock p.m. on the first Tuesday in any month, after a written or printed
notice has been posted at the courthouse door in the county, or if more than
one, then in each of the counties, wherein the Land subject to the lien hereof
is situated, which notice shall designate the county where the Property, or any
part thereof, will be sold, and which notice shall be posted at least twenty-one
(21) days prior to the date of the sale.  If then required by applicable law of
the State of Texas, notice of the proposed sale shall be given also by filing,
at least twenty-one (21) days before the date of the sale, a copy of such notice
in the office of the county clerk of the county, or if more than one, then of
each of the counties, wherein the Land to be sold is situated, which notice
shall designate the county in which the sale is to be made.
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
At least twenty-one (21) days preceding the date of sale, Holder shall serve
written notice of the proposed sale by certified mail on each debtor obligated
to pay the Obligation according to the records of the Holder.  Service of such
notice shall be completed upon deposit of the notice, enclosed in a postpaid
wrapper, properly addressed to such debtor at the most recent address as shown
by the records of the Holder, in a post office or official depository under the
care and custody of the United States Postal Service.  The affidavit of any
person having knowledge of the facts to the effect that such service was
completed shall be prima facie evidence of the fact of service.  After such
sale, Trustee shall make good and sufficient deeds and assignments to the
purchaser or purchasers thereunder in the name of Grantor, conveying the
Property, or any part thereof, so sold to the purchaser or purchasers with
general warranty of title by Grantor.  Sale of a part of the Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Obligation is paid and performed in full.  It shall not be necessary to have
present or to exhibit at any such sale any of the Accessories, In addition to
the rights and powers of sale granted under the preceding provisions of this
Subsection 3.2(c), if default is made in the payment of any installment of the
Obligation.  Holder may, at its option, at once or at any time thereafter while
any matured installment remains unpaid, without declaring the entire Obligation
to be due and payable, orally or in writing direct Trustee to enforce this trust
and to sell the Property subject to such matured indebtedness and the liens and
security interest securing its payment, in the same manner, all as provided in
the preceding provisions of this Subsection 3.2(c).  After such sale, Trustee
shall make due conveyance to the purchaser or purchasers.  Sales made without
maturing the Obligation may be made hereunder whenever there is a default in the
payment of any installment of the Obligation, without exhausting the power of
sale granted hereby, and without affecting in any way the power of sale granted
under this Subsection 3.2(c), the unmatured balance of the Obligation (except as
to any proceeds of any sale which Holder may apply as prepayment of the
Obligation) or the liens and security interests securing payment of the
Obligation.  It is intended by each of the foregoing provisions of this
Subsection 3.2(c) that Trustee may, after any request or direction by Holder,
sell, not only the Land but also the Accessories and other interests
constituting a part of the Property, or any part thereof, along with the Land,
or any part thereof, as a unit and as a part of a single sale, or may sell any
part of the Property separately from the remainder of the Property.  It is
agreed that, in any deed or deeds given by Trustee, any and all statements of
fact or other recitals therein made as to the identity of Holder, or as to the
occurrence or existence of any default, or as to the acceleration of the
maturity of the Obligation, or as to the request to sell, notice of sale, time,
place, terms, and manner of sale, and receipt, distribution, and application of
the money realized therefrom, or as to the due and proper appointment of a
substitute trustee, and without being limited by the foregoing, as to any other
act or thing having been duly done by Holder or by Trustee, shall be taken by
all courts of law and equity as prima facie evidence that the said statements or
recitals state facts and are without further question to be so accepted, and
Grantor does hereby ratify and confirm any and all acts that Trustee may
lawfully do in the premises by virtue hereof.  In the event of the resignation
or death of Trustee, or his removal from his county of residence stated on the
first page hereof, or his failure, refusal, or inability, for any reason, to
make any such sale or to perform any of the trusts herein declared, or, at the
option of Holder, with or without cause, then Holder may appoint, in writing,
but without the necessity of recordation, notice or any other formality, a
substitute trustee, who shall thereupon succeed to all the estates, titles,
rights, powers, and trusts herein granted to and vested in Trustee.  In the
event of the resignation or death of any such substitute trustee, or his
failure, refusal, or inability to make any such sale or perform such trusts, or,
at the option of Holder, without cause, successive substitute trustees may
thereafter, from time to time, be appointed in the same manner.  Wherever herein
the word “Trustee” is used, the same shall mean the person who is the duly
appointed trustee or substitute trustee hereunder at the time in question.
 
 
 
Page 8

--------------------------------------------------------------------------------

 
 
(d) Holder may, or Trustee may upon written request of Holder, proceed by suit
or suits, at law or in equity, to enforce the payment and performance of the
Obligation in accordance with the terms hereof and of the Note or other
instruments evidencing it, to foreclose the liens, security interest and this
Deed of Trust as against all or any part of the Property, and to have all or any
part of the Property sold under the judgment or decree of a court of competent
jurisdiction.
 
(e) Holder, as a matter of right and without regard to the sufficiency of the
security, and without any showing of insolvency, fraud, or mismanagement on the
part of Grantor, and without the necessity of filing any judicial or other
proceeding other than the proceeding for appointment of a receiver, shall be
entitled to the appointment of a receiver or receivers of the Property, or any
part thereof, and of the income, rents, issues, and profits thereof.
 
(f) Holder may enter upon the Land, take possession of the property and remove
the Accessories, or any part thereof, with or without judicial process, and, in
connection therewith, without any responsibility or liability on the part of
Holder (excluding gross negligence and willful misconduct of Holder), take
possession of any property located on or in the Property which is not a part of
the Property and hold or store such property at Grantor’s expense.
 
(g) Holder may require Grantor to assemble the Accessories, or any part thereof,
and make them available to Holder at a place to be designated by Holder which is
reasonably convenient to Grantor and Holder.
 
(h) After notification, if any, hereafter provided in this Subsection 3.2(h),
Holder may sell, lease, or otherwise dispose of, at the office of Holder, or on
the Land, or elsewhere, as chosen by Holder, all or any part of the Accessories,
in their then condition, or following any commercially reasonable preparation or
processing, and each Sale (as used in this Subsection, the term “Sale” means any
such sale, lease, or other disposition made pursuant to this Subsection 3.2(h))
may be as a unit or in parcels, by public or private proceedings, and by way of
one or more contracts, and at any Sale, it shall not be necessary to exhibit the
Accessories, or part thereof, being sold.  The Sale of any part of the
Accessories shall not exhaust Holder’s power of Sale, but Sales may be made from
time to time until the Obligation is paid and performed in full.  Reasonable
notification of the time and place of any public Sale pursuant to this
Subsection 3.2(h), or reasonable notification of the time after which any
private Sale is to made pursuant to this Subsection 3.2(h), shall be sent to
Grantor and to any other person entitled under the Texas Business and Commerce
Code (“Code”) to notice; provided that if the Accessories or part thereof being
sold are perishable, or threaten to decline rapidly in value, or are of a type
customarily sold on a recognized market, Holder may sell, lease, or otherwise
dispose of the Accessories, or part thereof, without notification,
advertisement, or other notice of any kind.  It is agreed that notice sent or
given not less than ten (10) calendar days prior to the taking of the action to
which the notice relates is reasonable notification and notice for the purposes
of this Subsection 3.2(h).
 
(i) Holder may surrender the insurance policies maintained pursuant to
Subsection 2.2(b) hereof, or any part thereof, and receive and apply the
unearned premiums as a credit on the Obligation, and in connection therewith,
Grantor hereby appoints Holder as the agent and attorney-in-fact for Grantor to
collect such premiums.
 
(j) Holder may retain the Accessories in satisfaction of the Obligation whenever
the circumstances are such that Holder is entitled to do so under the Code.
 
(k) Holder may buy the Property, or any part thereof, at any public or judicial
sale.
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 
(l) Holder may buy the Accessories, or any part thereof, at any private sale if
the Accessories, or part thereof, being sold are a type customarily sold in a
recognized market or are a type which is the subject of widely distributed
standard price quotations.
 
(m) Holder shall have and may exercise any and all other rights and remedies
which Holder may have at law or in equity, or by virtue of any other security
instrument, or under the Code, or otherwise.
 
(n) Holder may apply the reserves, if any, required by Section 5.9 hereof,
toward payment of the Obligation.
 
Section 3.3 Holder as Purchaser.  If Holder is the purchaser of the Property, or
any part thereof, at any sale thereof, whether such sale be under the power of
sale hereinabove vested in Trustee, or upon any other foreclosure of the liens
and security interest hereof, or otherwise, Holder shall, upon any such
purchase, acquire good title to the Property so purchased, free of the liens and
security interest of these presents.
 
Section 3.4 Other Rights of Holder.  Should any part of the Property come into
the possession of Holder, whether before or after default, Holder may use or
operate the Property for the purpose of preserving it or its value, pursuant to
the order of a court of appropriate jurisdiction, or in accordance with any
other rights held by Holder in respect to the Property.  Grantor covenants to
promptly reimburse and pay to Holder, at the place where the Note is payable,
the amount of all reasonable expenses (including the cost of any insurance,
taxes, or other charges), incurred by Holder in connection with its custody,
preservation, use, or operation of the Property, together with interest thereon
from the date incurred by Holder at the rate provided in the Note, and all such
expenses, costs, taxes, interest, and other charges shall be a part of the
Obligation.  It is agreed, however, that the risk of loss or damage to the
Property is on Grantor, and Holder shall have no liability whatsoever for
decline in value of the Property, or for failure to obtain or maintain
insurance, or for failure to determine whether insurance in force is adequate as
to amount or as to the risks insured.
 
Section 3.5 Possession After Foreclosure.  In case the liens or security
interest hereof shall be foreclosed by Trustee’s sale or by judicial action, the
purchaser at any such sale shall receive, as an incident to his ownership,
immediate possession of the property purchased, and if Grantor or Grantor’s
successors shall hold possession of said Property, or any part thereof,
subsequent to foreclosure, Grantor and Grantor’s successors shall be considered
as tenants at sufferance of the purchaser at foreclosure sale, and anyone
occupying the Property after demand is made for possession thereof shall be
guilty of forcible detainer and shall be subject to eviction and removal,
forcible or otherwise, with or without process of law, and all damages by reason
thereof are hereby expressly waived.
 
Section 3.6 Application of Sales Proceeds Upon Foreclosure.  The proceeds from
any sale, lease, or other disposition made pursuant to this Article III, or the
proceeds from surrendering any insurance policies pursuant to
Subsection 3.2(i) hereof, or any rental collected by Holder pursuant to
Article IV hereof, or the reserves required by Section 5.9 hereof, or sums
received pursuant to Section 5.7 hereof, or proceeds from insurance which Holder
elects to apply to the Obligation pursuant to Section 5.8 hereof, shall be
applied by Trustee, or by Holder, as the case may be, as follows: First, to the
payment of all reasonable expenses of advertising, preserving, selling, and
conveying the Property, or part thereof, including reasonable attorney’s fees,
and including a reasonable commission to Trustee not to exceed five percent (5%)
of the proceeds of the sale; second, to interest on the Obligation; third, to
principal on the matured portion of the Obligation; fourth, to prepayment of the
unmatured portion, if any, of the Obligation applied to installments of
principal in inverse order of maturity; and fifth, the balance, if any,
remaining after the full and final payment and performance of the Obligation, to
the person or persons legally entitled thereto.
 
 
 
Page 10

--------------------------------------------------------------------------------

 
 
Section 3.7 Abandonment of Sale.  In the event a foreclosure hereunder should be
commenced by Trustee in accordance with Subsection 3.2(c) hereof, Holder may at
any time before the sale, direct Trustee to abandon the sale, and may then
institute suit for the collection of the Note, and for the foreclosure of the
liens and security interest hereof.  If Holder should institute a suit for the
collection of the Note, and for a foreclosure of the liens and security interest
hereof, it may at any time before the entry of a final judgment in said suit
dismiss the same, and require Trustee to sell the Property, or any part thereof,
in accordance with the provisions of this Deed of Trust.
 
ARTICLE IV.
 
Assignment of Leases and Rentals
 
Section 4.1 Definitions.  As used in this Deed of Trust: (a) “Lease” means any
lease, sublease, or other agreement  under the terms of which any Person has or
acquires any right to occupy or use or receive products or property or services
from any part of the Property or is otherwise obligated to pay to Grantor in
exchange for goods or services from or with respect to the Property, or any part
thereof, or any interest therein, including all extended or renewal terms
thereof and all modifications or amendments thereto and replacements therefor
(including, without limitation, the GEL Transaction Documents); (b) “Lessee”
means the lessee, sublessee, tenant, counterparty, customer, purchaser, or other
person having the right to occupy or use or receive a part of the Property or
other benefits relating to the Property under a Lease; and (c) “Rental” means
the rents, royalties, and other consideration payable to Grantor by the Lessee
under the terms of a Lease (including, without limitation, the right to receive
payments under the GEL Transaction Documents).  Capitalized terms used but not
defined herein shall have the same meanings as in the LE Loan Agreement (as
defined in the Loan Agreement).
 
Section 4.2 Assignment of Leases and Rentals.  Grantor hereby absolutely and not
only as collateral assigns to Holder all of Grantor’s right, title and interest
in and to the Leases and Rentals together with (i) all rights, remedies,
benefits and advantages to be derived therefrom; (ii) all of the right, power
and authority of Grantor to alter, modify or change the terms of the Leases, or
to surrender, cancel or terminate the same; and (iii) all Rental payable under
each Lease now or at any time hereafter existing, such assignment being upon the
following terms:  (a) until receipt from Holder of notice of the occurrence of a
default, each Lessee may pay Rental directly to Grantor as licensee of Holder,
but Grantor covenants that any Rental received by Grantor after receipt of such
notice shall be held by Grantor in trust for the use and benefit of Holder and
paid to Holder immediately upon request therefor; (b) upon receipt from Holder
of notice that a default exists, or at any other time in the sole discretion of
Holder that notice is given to a Lessee, each Lessee is hereby authorized and
directed to pay directly to Holder all Rental thereafter accruing, and a receipt
for such payment from Holder shall be a release of such Lessee to the extent of
all amounts so paid; (c) Rental so received by Holder shall be applied by
Holder, first, to the expenses, if any, of collection and then in accordance
with Section 3.6; (d) without impairing its rights hereunder.  Holder may, at
its option, at any time and from time to time, release to Grantor Rental so
received by Holder, or any part thereof; (e) Holder shall not be liable for its
failure to collect, or its failure to exercise diligence in the collection of
Rental, but shall be accountable only for Rental that it shall actually receive;
(f) this assignment shall terminate upon the release of this Deed of Trust but
no Lessee shall he required to take notice of termination until a copy of such
release shall have been delivered to such Lessee.  As between Holder and
Grantor, and any person claiming through or under Grantor, other than a Lessee
who has not received notice of default pursuant to Section 4.2(b), the
assignment contained in this Section 4.2 is intended to be absolute,
unconditional, and presently effective and the provisions of
Subsection 4.2(a) and 4.2(b) are intended solely for the benefit of each Lessee
and shall never inure to the benefit of Grantor or any person claiming through
or under Grantor, other than a Lessee who has not received such notice.  It
shall never be necessary for Holder to institute legal proceedings of any kind
whatsoever to enforce the provisions of this Section 4.2.  Notwithstanding
anything to the contrary contained herein, Holder is entitled to all the rights
and remedies of an assignee set forth in Chapter 64 of the Texas Property Code,
the Texas Assignment of Rents Act (“TARA”).  The assignment of Leases and
Rentals provided in this Deed of Trust shall constitute and serve as a security
instrument under TARA.  Holder shall have the ability to exercise its rights
related to the Leases and Rentals, in Holder’s sole discretion and without
prejudice to any other remedy available, as provided in this Deed of Trust or
any other Security Document or as otherwise allowed by Legal Requirements,
including, without limitation, TARA.  Notwithstanding anything to the contrary
contained in this Deed of Trust or the other Security Documents, to the extent
this Deed of Trust or any of the other Security Documents contain any notice or
cure period, the date enforcement of Beneficiary's rights under TARA begins
shall not be affected, extended or otherwise modified by reason of such periods.
 
 
 
Page 11

--------------------------------------------------------------------------------

 
 
Section 4.3 No Subordination.  Nothing in this Article IV shall ever be
construed as subordinating this Deed of Trust to any Lease; provided, however,
that any proceedings by Holder to foreclose this Deed of Trust, or any action by
way of its entry into possession after default, shall not operate to terminate
any Lease which has been approved by Holder, and Holder will not cause any
Lessee under any such approved Lease to be disturbed in his possession and
enjoyment of the leased premises so long as such Lessee shall continue to fully
and promptly perform all of the terms, covenants, and provisions of its Lease.
 
Section 4.4 Grantor’s Obligations.  Grantor shall: (a) upon demand by Holder,
assign to Holder, by separate instrument in form and substance satisfactory to
Holder, any or all Leases, or the Rental payable thereunder, including but not
limited to, any Lease which is now in existence or which may be executed after
the date hereof; (b) neither accept from any Lessee, nor permit any Lessee to
pay, Rental for more than one month in advance not including a customary
security deposit; (c) comply, as lessor, with the terms and provisions of each
Lease; (d) not waive, excuse, release, or condone any nonperformance of any
covenants of any Lessee; (e) give to Holder duplicate notice of each default by
each Lessee given by Grantor; and (f) cause each lessee to agree (and each
Lessee under each Lease executed after the date hereof does so agree) to give to
Holder written notice of each and every default by Grantor under his Lease and
not to exercise any remedies under such Lease unless Holder fails to cure such
default within ten days, or within such longer period as may be reasonably
necessary if such default cannot be cured within ten (10) days, after Holder has
received such notice, provided that Holder shall never have any obligation or
duty to cure any such default.
 
Section 4.5 Holder’s Collection of Rental.  In the event Holder ever collects
Rental through an agent, Holder shall be entitled to pay its agent as
compensation for collecting such Rental, from sums so collected, a sum not to
exceed five percent (5%) of the Rental so collected.  All payments received by
Holder pursuant to Article IV hereof shall be applied to repay the Obligation in
the manner selected by Holder.
 
Section 4.6 No Liability of Holder in Collecting, etc.  Holder shall not be
obligated to enforce, collect, perform or discharge, nor does it hereby
undertake to enforce, collect, perform or discharge, any obligation, duty or
liability under the Leases or under or by reason of this assignment; and Grantor
shall and does hereby agree to perform and discharge any and all obligations,
duties and liabilities of Grantor under the terms of any of the Leases and to
indemnify Holder for and to hold Holder harmless of and from any and all
liability, loss or damage which it may or might incur under the Leases or under
or by reason of this assignment, and of and from any and all claims and demands
whatsoever which may be asserted against it by reason of any alleged obligations
or undertakings on its part to perform or discharge any of the terms, covenants
or agreements contained in the Leases, INCLUDING WITHOUT LIMITATION AS A RESULT
OF HOLDER’S NEGLIGENCE (except for matters caused by the Holder’s gross
negligence or willful misconduct).  Should Holder incur any liability, loss or
damage under the Leases or under or by reason of this assignment, or in the
defense of any such claims or demands, the amounts thereof, including costs,
expenses and reasonable attorney’s fees, shall be secured by this Deed of Trust;
and Grantor shall reimburse Holder therefor immediately, upon demand, and the
failure of Grantor to do shall constitute an Event of Default under the Loan
Agreement.
 
 
 
Page 12

--------------------------------------------------------------------------------

 
 
Section 4.7 Assignment Not a Restriction on Holder’s Rights.  Nothing herein
contained shall detract from or limit the absolute obligation of Grantor to make
payment of the Obligation regardless of whether the Rentals and Leases assigned
by this Article are sufficient to pay the same, and the rights under this
Article shall be in addition to all other security now or hereafter existing to
secure the payment of the Obligation.
 
Section 4.8 Indemnity.   Grantor agrees to indemnify the Trustee, and Holder
(each such Person being called an “Indemnitee”) against all issues, claims,
damages, actions, liabilities, judgments, costs, reasonable attorneys’ fees or
other charges of whatsoever kind or nature (all hereinafter in this
Section 4.8(a) called “claims”) made against or incurred by them or any of them
and arising out of, in connection with, or as a result of, (i) the assertion,
either before or after the payment in full of the Obligation, that any
Indemnitee received Rentals claimed by third persons, or (ii) any actual or
prospective claims, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
claims are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE INDEMNIFIED IN THE CASE OF
ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL).  All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.  The obligations of Grantor as
hereinabove set forth in this Section 4.8(a) shall survive the release,
termination, foreclosure or assignment of this Deed of Trust or any sale
hereunder.
 
Section 4.9 Release of Other Security.  Holder may take or release other
security, may release any party primarily or secondarily liable for any
Obligation secured hereby, may grant extensions, renewals or indulgences with
respect to such Obligation, and may apply any other security therefor held by it
to the satisfaction of such indebtedness, without prejudice to any of its rights
hereunder.
 
ARTICLE V.
 
Miscellaneous
 
Section 5.1 Release.  If the Obligation is paid in full in accordance with the
terms of this Deed of Trust and the Note and other Loan Documents and all
commitments of Holder to advance funds under the Loan Agreement have terminated
or expired, and if Grantor shall well and truly perform all of Grantor’s
covenants contained herein, then this conveyance shall become null and void and
be released at Grantor’s request and expense.
 
Section 5.2 Rights Cumulative.  All rights, remedies, powers, and privileges and
all liens, titles, and security interests herein expressly conferred are
cumulative, and shall not be deemed to deprive Holder or Trustee of any other
legal or equitable rights, remedies, powers, privileges, liens, titles, or
security interests by or through judicial proceedings or otherwise appropriate
to enforce the conditions, covenants, and terms of this Deed of Trust, the Note,
and other security instruments.
 
 
 
Page 13

--------------------------------------------------------------------------------

 
 
Section 5.3 Waiver.  Any and all covenants in this Deed of Trust may from time
to time, by instrument in writing signed by Holder and delivered to Grantor, be
waived to such extent and in such manlier as Holder may desire, but no such
waiver shall ever affect or impair Holder’s rights, remedies, powers,
privileges, liens, titles, and security interest hereunder, except to the extent
so specifically stated in such written agreement.  Neither the exercise of, nor
the failure to exercise any option or remedy under the terms of this Deed of
Trust shall be considered as a waiver of the right to exercise same, or any
other option or remedy given herein.
 
Section 5.4 Maximum Rate of Interest.  Grantor and Holder intend to comply with
the applicable law governing the Maximum Rate (hereafter defined).  All
agreements between Grantor and Holder, whether now existing or hereafter arising
and whether written or oral, are expressly limited so that in no event
whatsoever, whether by reason of acceleration of the maturity of the Obligation
or otherwise, shall the interest contracted for, charged, or received by Holder
hereunder or otherwise exceed the Maximum Rate.  lf, in any contingency
whatsoever, Holder shall receive anything of value deemed interest under
applicable law which would cause the interest contracted for, charged, or
received by the Holder to exceed the Maximum Rate, the excessive interest shall
be applied to the reduction of the unpaid principal balance of the Obligation
and not to the payment of interest, or if such excessive interest exceeds the
unpaid principal balance of the Obligation, such excess shall be refunded to
Grantor, and the provisions herein and any demand on Grantor shall immediately
be deemed reformed, and the amounts thereafter collectible hereunder shall be
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder. All interest paid or agreed to be paid to
the Holder, to the extent permitted by applicable law, shall be amortized,
prorated, allocated, and spread throughout the full term of such indebtedness
until payment in full (including the period of any renewal or extension hereof)
so that the rate or amount of interest on account of such indebtedness does not
exceed the Maximum Rate.
 
The term “Maximum Rate,” as used herein, shall mean the maximum nonusurious
interest rate, if any, that at any time, or from time to time, may under
applicable law be contracted for, taken, reserved, charged or received on the
Obligation, or any portion thereof, under the laws which are presently in effect
of the United States and the State of Texas applicable to such holder and such
indebtedness or, to the extent allowed by law under such applicable laws of the
United States of America and the State of Texas which may hereafter be in
effect, which allow a higher maximum non-usurious interest rate than applicable
laws now allow; provided, that in determining the Maximum Rate, due regard shall
be given, to the extent required by applicable law, to any and all relevant
payments, fees, charges, deposits, balances, agreements and calculations which
may constitute or be deemed to constitute interest, or be deducted from
principal to calculate the interest rate or otherwise affect interest rate
determinations, so that in no event shall the Holder contract for, charge,
receive, take, collect, reserve or apply, on the Obligation, or any portion
thereof, any amount in excess of the maximum non-usurious rate of interest
permitted by applicable law , To the extent that Texas law determines the
Maximum Rate, the Maximum Rate shall be determined by utilizing the “indicated
rate ceiling” from time to time in effect pursuant to the Texas Finance Code
(V.T.C.A. Finance Code Section 303.001 et seq.) (the “Texas Finance Code”) or
such successor statute, as then in effect, governing usury.  The Maximum Rate
shall not be limited to the applicable rate ceiling in the Texas Finance Code or
such successor statute if Federal laws or other state laws now or hereafter in
effect and applicable to Obligation, or any portion thereof (and the interest
contracted for, charged and collected hereunder) shall permit a higher rate of
interest.
 
Section 5.5 Effect of Transfer on Grantor’s Liability.  If the ownership of the
Property or any part thereof becomes vested in a person other than Grantor or in
the event of a change in ownership of any Grantor other than an individual,
Holder may, without notice to Grantor or Grantor’s successors, deal with such
successor or successors in interest with reference to this Deed of Trust and the
Obligation, either by way of forbearance on the part of Holder, or extension of
time of payment of the Obligation, or release of all or any part of the Property
or any other property securing payment of the Obligation, or otherwise, without
in any way modifying or affecting Holder’s rights and liens hereunder or the
liability of Grantor or any other party liable for payment of the Obligation, in
whole or in part.
 
 
 
Page 14

--------------------------------------------------------------------------------

 
 
Section 5.6 Waiver of Right to Marshal.  Grantor hereby waives all rights of
marshaling in event of any foreclosure of the liens and security interests
hereby created.
 
Section 5.7 Condemnation Proceeds.  Holder shall he entitled to receive any and
all sums which may be awarded or become payable to Grantor for the condemnation
of the Property, or any part thereof, for public or quasipublic use, or by
virtue of private sale in lieu thereof, and any sums which may be awarded or
become payable to Grantor for damages caused by public works or construction on
or near the Property.  All such sums are hereby assigned to Holder, and Grantor
shall, upon request of Holder, make, execute, acknowledge, and deliver any and
all additional assignments and documents as may be necessary from time to time
to enable Holder to collect and receipt for any such sums.  Holder shall not be,
under any circumstances, liable or responsible for failure to collect or
exercise diligence in the collection of any of such sums.  Any sums received by
Holder in the event of condemnation shall be applied to installments on the
Obligation in inverse order of maturity.
 
Section 5.8 Insurance Proceeds.  The proceeds of any and all insurance upon the
Property shall be collected by Holder, and Holder shall have the option, in
Holder’s sole discretion, to apply any proceeds so collected either to the
restoration of the Property or to the liquidation of the Obligation.
 
Section 5.9 Reserve for Taxes and Insurance Premiums.  Upon a default which
remains uncured after the expiration of any applicable cure period, and at the
request of Holder, Grantor shall create a fund or reserve for the payment of all
insurance premiums, taxes, and assessments against or affecting the Property by
paying to Holder, on the first day of each calendar month prior to the maturity
of the Note, a sum equal to the premiums that will next become due and payable
on the hazard insurance policies covering the Property, or any part thereof,
plus taxes and assessments next due on the Property, or any part thereof, as
estimated by Holder, less all sums paid previously to Holder therefor, divided
by the number of months to elapse before one month prior to the date when such
premiums, taxes, and assessments will become due, such sums to be held by
Holder, without interest, unless interest is required by applicable law, for the
purposes of paying such premiums, taxes, and assessments.  Any excess reserve
shall, at the discretion of Holder, be credited by Holder on subsequent reserve
payments or subsequent payments to be made on the Note by the maker thereof, and
all deficiency shall be paid by Grantor to Holder on or before the date when
such premiums, taxes, and assessments shall become delinquent.  In the event
there exists a deficiency in such fund or reserve at any time when taxes,
assessments, or insurance premiums are due and payable, Holder may, but shall
not be obligated to, advance the amount of such deficiency on behalf of the
Grantor, and such amounts so advanced shall become a part of the Obligation,
shall be immediately due and payable and shall bear interest at the rate
provided in the Note from the date of such advance through and including the
date of repayment.  Transfer of legal title to the Property shall automatically
transfer the interest of Grantor in all sums deposited with Holder under the
provisions hereof or otherwise.  In the event that Holder does not request that
such a fund be established, Grantor hereby agrees that it will promptly pay all
premiums, taxes, and assessments when due, and will furnish to Holder proof of
payment within 45 days of the due date by submitting canceled checks along with
the statement concerning such taxes, premiums, or assessments.
 
Section 5.10 Right to Accelerate Upon Transfer.  If Grantor shall sell, convey,
assign, or transfer all or any part of the Property or any interest therein or
any beneficial interest in the Grantor, Holder may at Holder’s option, declare
the Obligation to be immediately due and payable, which option may be exercised
at any time following such sale, conveyance, assignment, or transfer.  Holder
may in its sole discretion and at Grantor’s request decide not to exercise said
option in which event Holder’s forbearance may be predicated on such terms and
conditions as Holder may in its sole discretion require, including but not
limited to Holder’s approval of the transferee’s credit worthiness and
management ability, and the execution and delivery to Holder by transferee,
prior to the sale, transfer, assignment, or conveyance of a written assumption
agreement containing such terms as Holder may require, including but not limited
to, a payment of a part of the principal amount of the Obligation, the payment
of an assumption fee, a modification of the term of the Obligation, and such
other terms as Holder may require.  Should the Property be sold, traded,
transferred, assigned, exchanged, or otherwise disposed of without the prior
written consent of Holder and payment of any portion of the Obligation is
thereafter accepted by the Holder such acceptance shall not be deemed a waiver
of the requirement of Holder’s consent in writing thereto or with respect to any
other sale, trade, transfer, assignment, exchange, or other disposition.
 
 
 
Page 15

--------------------------------------------------------------------------------

 
 
Section 5.11 Prohibition Against Subordinate Financing.  If Grantor without the
prior written consent of Holder, executes or delivers any pledge, security
agreement, mortgage, or deed of trust covering all or any portion of the
Property (hereafter called “Subordinate Mortgage”) Holder may, at Holder’s
option, which option may be exercised at any time following such pledge,
security agreement, mortgage, or deed of trust, declare the Obligation to be
immediately due and payable.  in the event of consent by Holder to the foregoing
or in the event the foregoing prohibition is determined by a court of competent
jurisdiction to be unenforceable under the provisions of any applicable law,
Grantor will not execute or deliver any Subordinate Mortgage unless there shall
have been delivered to Holder not less than ten (10) days prior to the date
thereof a copy thereof which shall contain express covenants to the effect:
(a) that the Subordinate Mortgage is in all respects unconditionally subject and
subordinate to the lien, security interest, and assignment evidenced by this
Deed of Trust and each term and provision hereof; (b) that if any action or
proceeding shall be instituted to foreclose the Subordinate Mortgage (regardless
of whether the same is a judicial proceeding or pursuant to a power of sale
contained therein), no tenant of any portion of the Property will be named as a
party defendant, or will any action be taken with respect to the Property which
would terminate any occupancy or tenancy of the Property without the prior
written consent of Holder; (c) that the rents and profits, if collected through
a receiver or by the Holder of the Subordinate Mortgage, shall be applied first
to the Obligations, including principal and interest due and owing on or to
become due and owing on the Note and the other indebtedness secured hereby and
then to the payment of maintenance, operating charges, taxes, assessments, and
disbursements incurred in connection with the ownership, operation, and
maintenance of the Property; and (d) that if any action or proceeding shall be
brought to foreclose the Subordinate Mortgage, (regardless of whether the same
is a judicial proceeding or pursuant to a power of sale contained therein),
written notice of the commencement thereof will be given to Holder
contemporaneously with the commencement of such action or proceeding.
 
Section 5.12 Subrogation.  It is understood and agreed that the proceeds of the
Note, to the extent the same are utilized to renew or extend any indebtedness or
take up any outstanding liens against the Property, or any portion thereof, have
been advanced by Holder at Grantor’s request and upon Grantor’s representation
that such amounts are due and payable.  Holder shall be surrogated to any and
all rights, remedies, powers, privileges, liens, titles, and security interests
owned or claimed by any owner or holder of said outstanding indebtedness or
lien, however remote, regardless of whether said indebtedness or lien is
acquired by assignment or is released by the holder thereof upon payment.
 
Section 5.13 Covenant to Perform.  Grantor and each and every subsequent owner
of the Property, or any part thereof, covenants and agrees that Grantor will
perform or cause to be performed, each and every condition, term, provision, and
covenant of this Deed of Trust, except that Grantor shall have no duty to pay
the indebtedness evidenced by the Note except in accordance with the terms of
the Note and all renewals and extensions thereof, and this Deed of Trust or in
accordance with the terms of the transfer to Grantor.
 
 
 
Page 16

--------------------------------------------------------------------------------

 
 
Section 5.14 Notice.  Except as otherwise provided herein, wherever this Deed of
Trust requires notice to Grantor, notice shall be in writing and shall be deemed
effective if either (1) hand delivered, (2) sent by certified mail, return
receipt requested, postage prepaid, or (3) sent by overnight courier.  All
notices sent by U.S. mail and addressed as shown on the first page of this Deed
of Trust shall be deemed received on the earlier of (i) the third day (excluding
Sundays and legal holidays when the U.S. mail is not delivered) immediately
following date of deposit in the U.S. mail or (ii) the date of actual
receipt.  All notices which are hand delivered or sent by overnight courier
shall be deemed received on the day of delivery to the address shown on the
first page of this Deed of Trust or such other address as specified by Grantor,
Trustee or Holder to each other from time to time.
 
Section 5.15 Recording, etc.  Grantor will promptly (and Holder may, if it
chooses to do so in its sole discretion, and Grantor hereby authorizes Holder
to), and at Grantor’s expense, record, register, deposit and file this and every
other instrument in addition or supplemental hereto in such offices and places
and at such times and as often as may be necessary to preserve, protect and
renew the lien and security interest hereof as a valid first lien on and prior
perfected security interest in real or personal property, as the case may be,
and the rights and remedies of Trustee and of Holder, and otherwise will do and
observe all things or matters necessary or expedient to be done or observed by
reason of any law or regulation of any State or of the United States of America
or of any other competent authority, for the purpose of effectively creating,
maintaining and preserving the lien and security interest hereof on and in the
Property.
 
Section 5.16 Successors and Assigns.  This Deed of Trust is binding upon Grantor
and Grantor’s successors, and shall inure to the benefit of Holder, and its
successors and assigns, and the provisions hereof shall be covenants running
with the Land.  The duties, covenants, conditions, obligations, and warranties
of Grantor in this Deed of Trust shall be joint and several obligations of
Grantor and Grantor’s successors.  Grantor may not assign its rights or
obligations under this Deed of Trust without the consent of Lender in its sole
discretion.
 
Section 5.17 Counterparts.  This Deed of Trust may be executed in a number of
identical counterparts, each of which, for all purposes, shall be deemed an
original.
 
Section 5.18 Financing Statement.  This Deed of Trust is intended to be a
financing statement filed as a fixture filing with respect to  As-Extracted
Collateral, Accessories and the Goods described at the beginning of this Deed of
Trust which are or are to become fixtures relating to the Land.  The address of
Grantor (Debtor) is set forth on the first page hereof and the address of Holder
(Secured Party) is set forth in Section 1.1 hereof.  This Deed of Trust is to be
filed for record in the real property records of the county clerk of the county
or counties where the Land is located.  Grantor is the record owner of the
Land.  A carbon, photographic, or other reproduction of this Deed of Trust or of
a financing statement pursuant hereto is sufficient as a financing statement.
 
Section 5.19 Partial Invalidity.  If the lien of this Deed of Trust is invalid
or unenforceable as to any part of the Obligation, or if the lien is invalid or
unenforceable as to any part of the Property, the unsecured or partially secured
portion of the Obligation shall be completely paid prior to the payment of the
remaining and secured or partially secured portion of the Obligation, and all
payments made on the Obligation, whether voluntary or under foreclosure or other
enforcement action or procedure, shall be considered to have been first paid on
and applied to the full payment of that portion of the Obligation which is not
secured or fully secured by the lien of this Deed of Trust.
 
 
 
Page 17

--------------------------------------------------------------------------------

 
 
Section 5.20 Appraisal.  Holder may from time to time obtain, or require Grantor
to obtain for Holder, an appraisal performed by a licensed or certified
appraiser acceptable to Holder of any real property securing any extension of
credit by Holder to Grantor.  Grantor shall insure that such appraiser has free
and full access to the subject real property for the purpose of making an
appraisal.  Grantor consents to such access by appraiser.  If Grantor is not in
possession of the real property at the time of the appraisal, Grantor shall
obtain any consent and cooperation of any person in possession of the real
property at the time of the appraisal.  Unless prohibited by applicable law,
Grantor shall pay to Holder, on demand, any fees incurred by Holder in obtaining
any appraisal required under a regulation or policy of any applicable
governmental authority or required under Holder’s loan policy.  Grantor’s
obligation under this paragraph shall be secured by Holder’s lien upon the
subject real property unless the real property is the homestead of the Grantor.
 
Section 5.21 Attorneys’ Fees.  If this Deed of Trust or any document related to
it is given by Holder to an attorney for enforcement, or if suit is brought for
collection or enforcement, or if this Deed of Trust or any document related to
it is collected or enforced through probate, bankruptcy or other judicial
proceeding (or Holder takes action to protect its interests through probate,
bankruptcy or other judicial proceedings), Grantor shall pay Holder reasonable
attorneys’ fees, court costs and expenses in addition to other amounts due
hereunder.
 
Section 5.22 Renewals, Amendments and Other Security.  Renewals and extensions
of the Obligation may be given at any time and amendments may be made to
agreements relating to any part of such Obligation (in accordance with such
agreements) or the Property and the Trustee and Holder may take or may now hold
other security in accordance with the Loan Documents for the Obligation, all
without notice to or consent of Grantor.  The Trustee and Holder may resort
first to such other security or any part thereof or first to the security herein
given or any part thereof, or from time to time to either or both, even to the
partial or complete abandonment of either security, and such action shall not be
a waiver of any rights conferred by this Deed of Trust, which shall continue as
a valid lien upon and perfected security interest in the Property not expressly
released until the Note and all other Obligations secured hereby are fully paid
and all commitments of Holder to advance funds under the Loan Documents have
terminated.
 
Section 5.23 Severability.  Except as expressly provided to the contrary herein,
each section, part, term, or provision of this Deed of Trust shall be considered
severable, and if for any reason any article, section, part, term, or provision
herein is determined to be invalid and contrary to or in conflict with any
existing or future law or regulation by a court or governmental agency having
valid jurisdiction, such determination shall not impair the operation of or have
any other effect on other sections, parts, terms, or provisions of this Deed of
Trust as may remain otherwise intelligible, and the latter shall continue to be
given full force and effect and bind the parties hereto, and said invalid
sections, parts, terms, or provisions shall not be deemed to be a part of this
Deed of Trust.
 
Section 5.24 No Liability for Trustee.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT OR ACT DONE BY THE TRUSTEE IN GOOD FAITH, OR BE OTHERWISE
RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, THE TRUSTEE’S NEGLIGENCE), EXCEPT FOR THE TRUSTEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  The Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by them hereunder, believed by them in good faith to be
genuine.  All moneys received by the Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated in any manner from any other moneys (except to the
extent required by Legal Requirements), and the Trustee shall be under no
liability for interest on any moneys received by them hereunder.
 
 
 
Page 18

--------------------------------------------------------------------------------

 
 
Section 5.25 No Agency, Partnership or Joint Venture.  Nothing contained herein
nor any acts of the parties hereto shall be deemed or construed by the Holder or
by any other party as creating the relationship between them of (i) principal
and agent, (ii) a partnership, or (iii) a joint venture.
 
Section 5.26 Cross-Default Provision.  It is expressly understood and agreed
that, should Grantor default or commit an event of default under or pursuant to
any agreement which is secured by a lien or liens on any portion of the
Property, the Obligation hereby secured, at the option of the Holder, shall
become due and payable.
 
Section 5.27 Miscellaneous.  THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY
PROVISIONS.  THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.  THIS
INSTRUMENT ALSO SECURES OTHER AMOUNTS PROVIDED HEREIN AND AT LAW.  THIS
INSTRUMENT SECURES AN OBLIGATION THAT MAY INCREASE OR DECREASE FROM TIME TO
TIME.
 
Section 5.28 Construction Mortgage.  This Deed of Trust is a construction
mortgage, as that term is used in the Code.
 
Section 5.29 GOVERNING LAW.  THIS DEED OF TRUST SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA AND OF THE STATE
OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
 
Section 5.30 Waiver of Right to Trial by Jury.  GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY HOLDER IN THE ENFORCEMENT OF
ANY OF THE TERMS OR PROVISIONS OF THIS DEED OF TRUST OR THE OTHER LOAN
DOCUMENTS.
 
EXECUTED as of the date first above written.
 
 

 
Lazarus Energy LLC, a Delaware limited liability company
 
By: Blue Dolphin Energy Company, a Delaware corporation
Its:           Sole Member


By:   /s/ JONATHAN PITTS CARROLL, SR.
Name:           Jonathan Pitts Carroll, Sr.
Title:           President

 
 
 
Page 19

--------------------------------------------------------------------------------

 


 
STATE OF TEXAS                             §
§
COUNTY OF DALLAS                      §
 
BEFORE ME, the undersigned, a Notary Public in and for the said County and
State, on this day personally appeared Jonathan Pitts Carroll, Sr., President of
Blue Dolphin Energy Company, a Delaware corporation, the sole member of Lazarus
Energy LLC, a Delaware limited liability company, known to me to be the person
whose name is subscribed to the foregoing instrument and acknowledged to me that
he executed the same in the capacity therein stated, as the act of the entity
for the purposes and consideration therein expressed.
 
GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the 22nd day of ____June______,
2015.
 
 

 
/s/ R. HEARNE 
NOTARY PUBLIC, State of Texas

 
 
 
My Commission Expires:
 
12/27/2015                                           
 
AFTER RECORDING RETURN TO:
 
Ronda K. Garrett
Sovereign Bank
17950 Preston Road, Suite 500
Dallas, TX 75252


 


 
Page 20

--------------------------------------------------------------------------------

 
 
EXHIBIT A to Deed of Trust, Mortgage, Security Agreement,
 
Assignment of Rents and Leases, Financing Statement and Fixture Filing
 


 
Property Description
 


 
Being a 56.309 ACRE TRACT situated George McPeters Survey, A-419, Wilson County,
Texas. Said 56.309 ACRE TRACT is that tract conveyed by Bill Klingemann,
Substitute Trustee, to Notre Dame Investors, Inc, by Substitute Trustee’s Deed,
in Volume 1159 at Page 609, dated May 06, 2003 and is comprised of all the tract
called 51.30 acres in conveyance from Leal Petroleum Corporation to American
Petro Chemical Corporation recorded in Volume 842 at Page 705 and all of a tract
called 5.000 acres in conveyance from Notre Dame Refining Corporation to
American Petro Chemical Corporation recorded in Volume 1049 at Page 651 of the
Official Records of said county. Said 56.309 acre tract subsequently called
56.309 Acres in conveyance from Notre Dame Investors, Inc. to Lazarus Energy,
L.L.C. recorded in Volume 1342 at Page 687 of the Official Public Records and
being described by metes and bounds as follows:


BEGINNING at a one-half inch diameter rebar set with cap (B&A) marking the
northwest corner of the tract herein described, same being the northwest corner
of said 51.30 acre tract, northeast corner of a tract called Tract 2-B (41.245
acres) in Volume 685 at Page 101, lying in the south line of a tract called
7.654 acres in Volume 271 at Page 30, further described as lying in the south
line of U.S. Highway No. 87; said point bears N 76° 16’ 00” E, 1495.62 feet from
a concrete right of way marker found;


THENCE with a segment of the north line of the tract herein described, same
being a segment of the common line of said 51.30 acre tract and said 7.654 acre
tract, along a segment of the south line of U.S. Highway 87, N 76° 16’ 00” E,
140.71 feet (called N 76° 16’ E, 140.0 feet – basis of bearing) to a one-half
inch diameter rebar set with cap (B&A) marking a north corner of the tract
herein described, same being the north corner of said 51.30 acre tract,
northwest corner residue called 640 acres in Volume X at Page 136;


THENCE continuing with the north line of the tract herein described, same being
the common line of said 51.30 acre tract with that of said residue 640 acre
tract and a tract called 1.666 acres in Volume 1030 at Page 772 as follows:


S 13° 27’ 49” E, 208.63 feet (called S 13° 37’ E, 207.4 feet) to a five-eighths
inch diameter rebar found near a two way fence corner,


N 76° 26’ 34” E, 368.79 feet (called N 76° 29’ E, 368.4 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 76° 28’ 28” E, 31.40 feet (called N 76° 49’ E, 31.4 feet) to a five-eighths
inch diameter rebar found near a two way fence corner,


S 13° 55’ 25” E, 238.17 feet (called S 14° 00’ E, 238.0 feet) to a five-eighths
inch diameter rebar found marking a re-entrant corner of the tract herein
described, same being the southwest corner of said residue 640 acre tract,
 
 
 
Page 21

--------------------------------------------------------------------------------

 


N 76° 06’ 05” E, at 386.77 feet a one inch diameter iron pipe found and at,
388.52, (N 76° 16’ E, 388.1 feet) to a one-half inch diameter rebar set with cap
(B&A) marking a re-entrant corner of the tract herein described,
same being the southeast corner of said residue 640 acre tract and


N 13° 36’ 45” W, at 1.84 feet a one inch diameter iron pipe found and at 446.92
feet (called N 13° 37’ W, 447.1 feet) to a one-half inch diameter rebar found
marking a north corner of the tract herein described, same being the northeast
corner of said 1.666 acre tract, lying in the south line of said 7.654 acre
tract, further described as lying in the south line of U.S. Highway 87;


THENCE continuing with the north line of the tract herein described, same being
a segment of the common line of said 51.30 acre tract and said 5.000 acre tract
with that of said 7.654 acre tract, along a segment of the south line of U.S.
Highway 87 as follows:


N 76° 16’ 00” E, 275.15 feet (called N 76° 16’ E, 275.3 feet) to a railroad
spike found in asphalt driveway,


N 81° 58’ 38” E, 100.50 feet (called N 82° 12’ E, 99.2 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 76° 16’ 00” E, 800.00 feet (called N 76° 14’ E, 800.5 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 70° 33’ 22” E, 100.50 feet (called N 70° 43’ E, 101.2 feet) to a concrete
right of way marker found broken, and


N 76° 16’ 00” E, 464.56 feet (in total called No record call, and N 75° 02’ 04”
E, 278 feet) to a one-half inch diameter rebar set with cap (B&A) marking the
northeast corner of the tract herein described, same being the northeast corner
of said 5.000 acre tract, lying in the south line of said 7.654 acre tract,
being the northwest corner of a tract called 200.008 acres in Volume 691 at Page
41; said point bears S 76° 16’ 00” W, 278.37 feet from an iron pipe found;


THENCE with the east line of the tract herein described, same being a segment of
the common line of said 5.000 acre tract and said 51.30 acre tract with that of
said 200.008 acre tract as follows: S 13° 43’ 44” E, 783.78 feet (called S 15°
01’ E, 783.5 feet) to a five-eighths inch diameter rebar found near a two way
fence corner marking the east most southeast corner of the tract herein
described, same being the southeast corner of said 5.000 acre tract, re-entrant
corner of said 200.008 acre tract,


S 76° 16’ 39” W, 277.87 feet (called S 75° 02’ 04” W, 278 feet) to a
five-eighths inch diameter rebar found marking a re-entrant corner of the tract
herein described, same being the southwest corner of said 5.000 acre tract,
lying in the east line of said 51.30 acre tract and being a north corner of said
200.008 acre tract, and


S 13° 24’ 23” E, 261.29 feet (called S 13° 24’ E, 261.7 feet) to a four inch
diameter iron pipe post fence corner marking the south most southeast corner of
the tract herein described, same being the southeast corner of said 51.30 acre
tract and re-entrant corner of said 200.008 acre tract;
 
THENCE with the south line of the tract herein described, same being a segment
of the common line of said 51.30 acre tract and said 200.008 acre tract as
follows:
 
 
 
Page 22

--------------------------------------------------------------------------------

 


S 76° 08’ 20” W, 768.00 feet (called S 76° 10’ W, 768.0 feet) to a one-half inch
diameter rebar set with cap (B&A), and


S 76° 15’ 20” W, 1619.78 feet (called S 76° 17’ W, 1619.8 feet) to a
five-eighths inch diameter rebar found near a three way fence corner marking the
southwest corner of the tract herein described, same being the southwest corner
of said 51.30 acre tract, lying in the north line of said 200.008 acre tract and
being the southeast corner of said 41.245 acre tract;


THENCE with the west line of the tract herein described, same being the common
line of said 51.30 acre tract and said 41.245 acre tract as follows:


N 13° 57’ 38” W, 223.50 feet (called N 13° 55’ W, 223.5 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 13° 53’ 37” W, 373.70 feet (called N 13° 51’ W, 373.7 feet) to a fence post,
and


N 13° 49’ 38” W, 449.84 feet (called N 13° 47’ W, 448.8 feet) to the PLACE OF
BEGINNING and containing 56.309 ACRES OF LAND.


 
 
Page 23

--------------------------------------------------------------------------------

 